     6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

PAULA PARKS MCCLINTOCK,                      )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )       Case No. 6:17-cv-00259-JAG
                                             )
CONTINUUM PRODUCER                           )
SERVICES, L.L.C.,                            )
                                             )
                      Defendant.             )

                 ORDER AWARDING CASE CONTRIBUTION AWARD

       Before the Court is Class Representative Paula McClintock Motion for Approval of Case

                                     (Dkt. No. 51) and Memorandum of Law in Support Thereof

                      (Dkt. No. 52), wherein Ms. McClintock seeks a Case Contribution Award

of up to $2,500.00 to be paid from the Gross Settlement Fund.

       On January 17, 2020, the Court issued an Order referring the Motion, and others, to the

Honorable Kimberly E. West, United States Magistrate Judge, for a report and recommendation

and to preside over the Final Fairness Hearing (Dkt. No. 55). On February 12, 2020, Judge West

conducted a Final Fairness Hearing to determine, among other things, whether the Motion should

be approved (Dkt. No. 59), and on May 19, 2020, issued a Report and Recommendation (Dkt. No.

60) wherein she recommended that the motions shou

accurately reflected the recommendation. Id. at 6.

       Judge West advised that any objections to the R&R should be filed no later than June 2,

2020 and the failure to file an objection would waive appellate review of the findings and

conclusions made therein. Id. The time for objections has passed, and no objection has been filed.

Accordingly, the Court, having considered the Motion and Memorandum, all matters and evidence
     6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 2 of 10



submitted in connection therewith, and the proceedings on the Final Fairness Hearing, hereby

adopts the Report and Recommendation and finds the Motion should be GRANTED as follows:

        1.      This Order incorporates by reference the definitions in the Settlement Agreement

and all terms not otherwise defined herein shall have the same meanings as set forth in the

Settlement Agreement.

        2.      The Court, for purposes of this Order, incorporates its findings of fact and

conclusions of law from its Order and Judgment Granting Final Approval of Class Action

Settlement as if fully set forth herein.

        3.      The Court has jurisdiction to enter this Order and over the subject matter of the

Litigation and all parties to the Litigation, including all Settlement Class Members.

        4.      The Notice stated that Ms. McClintock intended to seek a Case Contribution Award

of up to $2,500.00 to be paid from the Gross Settlement Fund. See Declaration of Jennifer M.

Keough on Behalf of Settlement Administrator, JND Legal Administration LLC, Regarding Notice

                                                                (Dkt. No. 54-4). Notice of Ms.

McClintock

who could be identified with reasonable effort. The form and method of notifying the Settlement

Class of the request for a Case Contribution Award is hereby determined to have been the best

notice practicable under the circumstances, constitutes due and sufficient notice to all persons and

entities entitled to receive such notice, and fully satisfies the requirements of Rule 23, Federal

Rules of Civil Procedure, and due process.

        5.      Ms. McClintock provided the Court with abundant evidence in support of her

request for a Case Contribution Award, including: (1) the Motion and Memorandum; (2) the

Declaration of Paula Parks McClintock         McClintock            (Dkt. No. 54-1); and (3) the




                                                 2
     6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 3 of 10



Affidavits of Absent Class Members (Dkt. Nos. 54-6 and 54-7). This evidence was submitted to

the Court well before the objection and opt-out deadline, and none of the evidence was objected

to or otherwise refuted by any Settlement Class Member.

       6.      Ms. McClintock is hereby awarded a Case Contribution Award of $2,500.00 to be

paid from the Gross Settlement Fund. In making this Case Contribution Award, the Court makes

the following findings of fact and conclusions of law:

               (a)      The Settlement has created a fund of $900,000.00 in cash, which is a

       significant benefit to the Settlement Class. Settlement Class Members will benefit from the

       Settlement that occurred because of the substantial efforts of Class Representative and

       Class Counsel;

               (b)      On December 4, 2019, JND caused the Short Form Notice of Settlement to

       be mailed to 20,455 unique mailing records identified in the mailing data. See JND Decl.

       at ¶10. The Notice expressly stated that Class Representative intended to seek a Case

       Contribution Award of up to $2,500.00 to be paid from the Gross Settlement Fund. The

       Short Form Notice also directed class members to a website for further information,

       including the Long Form Notice, and also provided the option of requesting a Long Form

       Notice be sent via U.S. Mail;

               (c)      Ms. McClintock filed her Motion approximately fourteen (14) days prior to

       the deadline for Settlement Class Members to object. No objections were filed regarding



               (d)      The Parties here contractually agreed that the Settlement Agreement shall

       be governed solely by federal common law with respect to certain issues, including the case

       contribution award:




                                                 3
6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 4 of 10



        To promote certainty, predictability, the full enforceability of this
        Settlement Agreement as written, and its nationwide application, this
        Settlement Agreement hall be governed solely by federal law, both
        substantive and procedural, as to due process, class certification, judgment,
        collateral estoppel, res judicata, release, settlement approval, allocation,
        Case Contribution Award

        there is federal procedural or common law, including federal law regarding
        federal equitable common fund class actions.

 See Settlement Agreement at ¶11.8 (emphasis added);

        (e)    This choice of law provision should be and is hereby enforced. See Boyd

 Rosene & Assocs., Inc. v. Kansas Mun. Gas Agency, 174 F.3d 1115, 1121 (10th Cir. 1999)

 (citing Restatement 2d of Conflict of Laws, § 187, cmt. e (Am. Law. Inst. 1988)); Yavuz v.

 61 MM, Ltd., 465 F.3d 418, 428 (10th Cir. 2006); see also Williams v. Shearson Lehman

 Bros., 1995 OK CIV APP 154, ¶17, 917 P.2d 998, 1002 (concluding that part



 constitution or public policy); Barnes Group, Inc. v. C & C Prods., Inc., 716 F.2d 1023,

 1029 n.                                                               controlling law with

                                                        . This Court has enforced similar

 language in prior settlements. See, e.g., Chieftain Royalty Co. v. Marathon Oil Co., No.

 CIV-17-334-SPS (E.D. Okla. Mar. 8, 2019) (Dkt. No. 119); Reirdon v. Cimarex Energy

 Co., No. 16-cv-00113-KEW (E.D. Okla. Dec. 18, 2018) (Dkt. No. 103); Reirdon v. XTO

 Energy, Inc., No. 16-cv-00087-KEW (E.D. Okla. Jan. 29, 2018) (Dkt. No. 126); Chieftain

 Royalty Co. v. XTO Energy, Inc., No. 11-cv-00029-KEW (E.D. Okla. Mar. 27, 2018) (Dkt.

 No. 230); Cecil v. BP America Production Co., No. 16-cv-00410-KEW (E.D. Okla. Nov.

 19, 2018) (Dkt. No. 260);




                                          4
     6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 5 of 10



               (f)     Applying federal common law, 1 federal courts regularly grant incentive

       awards to compensate named plaintiffs for the work they performed. See, e.g., UFCW

       Local 880-Retail Food v. Newmont Mining Corp., 352 F.             232, 235 (10th Cir. 2009)

       (unpublished)    Incentive awards [to class representatives] are justified when necessary to

       induce individuals to become named representatives...Moreover, a class representative

       may be entitled to an award for personal risk incurred or additional effort and expertise

       provided for the ben                   (citations omitted); Cobell v. Salazar, 679 F.3d 909,

       922-23 (D.C. Cir. 2012)

       selfless, and tireless investment of time, energy, and personal funds to ensure survival of

       the litigation [merited] an incentive award[.]                                     563 F.3d

       948, 958 (9th Cir. 2009)

                                                                    In re Marsh ERISA Litig., 265

       F.R.D. 128, 150 (S.D.N.Y. 2010); Fankhouser v. XTO Energy, Inc., No. CIV-07-798-L,

       2012 U.S. Dist. LEXIS 147197, at *9-10 (W.D. Okla. Oct. 12, 2012) (incentive awards

       totaling $100,000 from $37 million fund); Allapattah Servs., Inc. v. Exxon Corp., 454 F.

                                                 There is ample precedent for awarding incentive

                                                                                                In

       re Linerboard Antitrust Litig., MDL No. 1261, 2004 U.S. Dist. LEXIS 10532, at *56 (E.D.




1
  Because the Parties here contractually agreed that federal common law controls the Case
Contribution Award, I find that the opinion in Chieftain Royalty Co. v. EnerVest Energy
Institutional Fund XIII-A, L.P., 888 F.3d 455 (10th Cir. 2017), in which the Tenth Circuit reversed
and remanded a district court order that granted an incentive award to the class representative of
0.5%, is wholly inapplicable. Moreover, Class Representative here seeks a flat award based on her
hours spent times a reasonable rate, and not a percentage-based award, as was requested and
awarded by the district court in EnerVest.

                                                 5
6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 6 of 10



 incentive awards of $125,000); In re Lorazepam & Clorazepate Antitrust Litig., 205 F.R.D.

                                        ards are not uncommon in class action litigation and



 Enter Energy Corp. v. Columbia Gas Transmission Corp., 137 F.R.D. 240 (S.D. Ohio

 1991) (awarding $300,000 to class representatives, equaling .93% of current cash portions

 of settlement and approximately .53% of estimated present value); In re Dun & Bradstreet

 Credit Servs. Customer Litig., 130 F.R.D. 366, 373-74 (S.D. Ohio 1990) ($215,000 in

 incentive awards from $18 million fund); see also Chieftain Royalty Co. v. Marathon Oil

 Co., No. CIV-17-334-SPS (E.D. Okla. Mar. 8, 2019) (Dkt. No. 119); Reirdon v. Cimarex

 Energy Co., No. 16-cv-00113-KEW (E.D. Okla. Dec. 18, 2018) (Dkt. No. 103); Reirdon

 v. XTO Energy, Inc., No. 16-cv-00087-KEW (E.D. Okla. Jan. 29, 2018) (Dkt. No. 126);

 Chieftain Royalty Co. v. XTO Energy, Inc., No. 11-cv-00029-KEW (E.D. Okla. Mar. 27,

 2018) (Dkt. No. 230); Cecil v. BP America Production Co., No. 16-cv-00410-KEW (E.D.

 Okla. Nov. 19, 2018) (Dkt. No. 260);

        (g)     The services for which incentive awards are given typically include



 progress of the litigation, and serving as a client for purposes of approving any proposed

                                 5 Newberg on Class Actions § 17:3 (5th ed.       Newberg

 The award should be proportional to the contribution of the plaintiff. See Phillips v. Asset

 Acceptance, LLC, 736 F.3d 1076, 1081 (7th Cir. 2013) (noting that

 services are greater, her incentive award likely will be greater); Rodriguez, 563 F.3d at 960



                        Newberg at § 17:18;




                                           6
6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 7 of 10



        (h)     Here, Class Representative seeks a modest, dollar-based award of

 $2,500.00. This request is supported by the abundant evidence submitted by Class

 Representative, including a declaration from Ms. McClintock and numerous Absent Class

 Members. See Newberg at

 submitted by class counsel and/or the class representatives, through which these persons

 testify to the particular services performed, the risks encountered, and any other facts

                                                         Ms. McClintock is seeking payment

 at a reasonable hourly rate of $50.00 for reasonable time expended on services that were

 helpful and non-duplicative to the litigation;

        (i)                            cation and work history background more than justify

 this hourly rate. See McClintock Decl. at ¶¶4-5. Ms. McClintock attended Tulsa University

 where she obtained a Bachelor of Science degree in 1975. After college, she worked for

 Merrill Lynch and in retail. During the 1990s, she produced two fishing books along with

 her husband: Flywater and Watermark.             She continues to manage investments in

 commercial real estate and several royalty interests. Indeed, she has both owned, and

 previously managed a trust that owned, multiple royalty interests in Oklahoma for several

 years. Id.;

        (j)     As demonstrated by her Declaration, both the rate and efforts of Ms.

 McClintock are reasonable. Specifically, at the time of her Declaration, Ms. McClintock

 had dedicated a total of approximately 130 hours to this Litigation. McClintock Decl. at

 ¶19. These hours were spent collecting documents for discovery, reviewing emails and

 draft pleadings, motions, briefs and other court documents from Class Counsel, consulting

 and/or meeting with Class Counsel and traveling to and from meetings. Id. All of these




                                           7
6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 8 of 10



 efforts were necessary and beneficial to the Litigation and the ultimate Settlement. Id. The

 additional time Ms. McClintock spent on this Litigation through the Final Fairness Hearing

 is at least 40 hours. Id. And, she will continue to work on behalf of the Settlement Class in

 the coming weeks and months, including through the administration of the Settlement. Ms.

 McClintock will also incur additional time in the event of an appeal, conferring with Class

 Counsel and reviewing additional pleadings. However, even if Ms. McClintock never

 worked another hour on this case, the request of $2,500.00 would justify a reasonable and

 modest hourly rate of $50.00;

         (k)    Ms. McClintock was heavily involved in all aspects of the Litigation, even

 prior to the filing of the Petition in May 2017. McClintock Decl. at ¶¶8-9. She actively and

 effectively fulfilled her obligations as a representative of the Settlement Class, complying

 with all reasonable demands placed upon her during the prosecution and settlement of this

 Litigation, and provided valuable assistance to Class Counsel. Id. at ¶19. Ms. McClintock

 has worked with Class Counsel since before the inception of this Litigation, and her active

 participation has contributed significantly to the prosecution and resolution of this case. Id.

 In addition, Ms. McClintock collected documents for discovery, reviewed pleadings,

 motions and other court filings, communicated regularly with Class Counsel, reviewed

 expert analysis on damages and actively participated in the negotiations that led to the

 Settlement of this Action. Id.;

         (l)    Ms. McClintock was never promised any recovery or made any guarantees

 prior to filing this Litigation, nor at any time during the Litigation. Id. at ¶20. In fact, Ms.

 McClintock understands and agrees that such an award, or rejection thereof, has no bearing

 on the fairness of the Settlement and that it will be approved and go forward no matter how




                                            8
     6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 9 of 10



       the Court rules on her request. Id. In other words, Ms. McClintock fully supports the

       Settlement as fair, reasonable and adequate, even if she is awarded no case contribution

       award at all. Id. Ms. McClintock has no conflicts of interest with Class Counsel or any

       absent class member. Id. Finally, Absent Class Members have executed affidavits

       supporting                     request for a Case Contribution Award. See Dkt. Nos. 54-6

       and 54-7;

               (m)    Because Ms. McClintock has dedicated her time, attention and resources to

       this Action, the Court finds she is entitled to the requested Case Contribution Award of

       $2,500.00 to reflect the important role that she played in representing the interests of the

       Settlement Class and in achieving the substantial result reflected in the Settlement;

               (n)    Thus, Ms. McClintock

       $2,500.00 is fair and reasonable under Oklahoma state law for the same reasons it is fair

       and reasonable under federal common law and supported by the same evidence of

       reasonableness.

       7.      Any appeal or any challenge affecting this Order Awarding Case Contribution

Award shall in no way disturb or affect the finality of the Order and Judgment Granting Final

Approval of Class Action Settlement, the Settlement Agreement or the Settlement contained

therein.

       8.      Exclusive jurisdiction is hereby retained over the parties and the Settlement Class

Members for all matters relating to this Litigation, including the administration, interpretation,

effectuation or enforcement of the Settlement Agreement and this Order.

       9.      There is no reason for delay in the entry of this Order and immediate entry by the

Clerk of the Court is expressly directed pursuant to Rule 54(b), Federal Rules of Civil Procedure.




                                                9
6:17-cv-00259-JAG Document 63 Filed in ED/OK on 06/04/20 Page 10 of 10



  IT IS SO ORDERED this    day of June, 2020.



                                __________________________________
                                JOHN A. GIBNEY, JR.
                                UNITED STATES DISTRICT JUDGE




                                   10
